

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.1
Form 8-K
Bio-Path Holdings, Inc.
File No. 000-53404


Drug Product Development and Clinical Supply Agreement




THIS AGREEMENT is effective as of the 24th day of June, 2008 (“Effective Date”).


BY AND BETWEEN:


Bio-Path Holdings, Inc., a corporation organized and existing under the laws of
the State of Utah, with its principal offices located at 3293 Harrison Blvd.,
Suite 230, Ogden, UT 84403 (hereinafter referred to as “CLIENT”).


AND:


ALTHEA TECHNOLOGIES, INC., a Delaware corporation, with a place of business
located at 11040 Roselle Street, San Diego, CA 92121 (hereinafter referred to as
“ALTHEA”);


WHEREAS CLIENT has formulations and/or know-how related to each Drug Product, as
defined below;


WHEREAS ALTHEA has the expertise and the manufacturing facility suitable for the
Production of Drug Product;


WHEREAS, CLIENT wishes to have ALTHEA Produce Drug Product and ALTHEA wishes to
Produce Drug Product for CLIENT;


NOW, THEREFORE, in consideration of the premises and the undertakings, terms,
conditions and covenants set forth below, the parties hereto agree as follows:




Article 1, DEFINITIONS.


 
1.1
AFFILIATE of a party hereto shall mean any entity that controls or is controlled
by such party, or is under common control with such party.  For purposes of this
definition, an entity shall be deemed to control another entity if it owns or
controls, directly or indirectly, at least fifty percent (50%) of the voting
equity of another entity (or other comparable interest for an entity other than
a corporation).



 
1.2
ALTHEA SOPs shall mean ALTHEA’S Standard Operating Procedures which shall be
deemed reviewed and approved by CLIENT unless prior to manufacture of CLIENT’s
Drug Product CLIENT’s representative audits ALTHEA’s SOPS and has modifications
deemed necessary for the manufacture of CLIENT’s Drug Product.



 
1.3
BATCH shall mean a specific quantity of a Drug Product comprising a number of
units mutually agreed upon between CLIENT and ALTHEA, and that (a) is intended
to have uniform character and quality within specified limits, and (b) is
produced according to a single manufacturing order during the same cycle of
manufacture.


 
 

--------------------------------------------------------------------------------

 

 
1.4
BULK DRUG SUBSTANCE shall mean the active compound, as set forth in the Project
Plan, to be supplied by CLIENT for use in Production of Drug Product.



 
1.5
cGMP shall mean current Good Manufacturing Practices as defined in the FDA rules
and regulations, 21 CFR Parts 210-211.



 
1.6
CANCELLATION FEES shall mean the fees payable by CLIENT in the event that CLIENT
cancels the Production of any Batch of Drug Product set forth in the Project
Plan, except in the event of a default by ALTHEA as set forth in Section 3.3.



 
1.7
COMPONENTS shall mean all Components used by ALTHEA in Production of Drug
Product under this Agreement.   Components are listed in the Project Plan, such
Components identified as Components supplied by CLIENT (“CLIENT Supplied
Components”) and Components supplied by ALTHEA (“ALTHEA Supplied Components”).

 


 
1.8
CONFIDENTIAL INFORMATION shall mean all information and data provided by one
party to the other party except any portion of such information and data which:



 
(i)
is known to the recipient as evidenced by its written records before receipt
thereof from the disclosing party;



 
(ii)
is disclosed to the recipient by a third person who has the right to make such
disclosure;



 
(iii)
is or becomes part of the public domain through no fault of the recipient; or



 
(iv)
the recipient can reasonably establish has been independently developed by
recipient without use of the information disclosed by the disclosing party.

 
 
 
1.9
DEVELOPMENT shall mean studies conducted by ALTHEA to develop a process to
Produce Drug Product, in accordance with the Specifications and
cGMP.  Development activities shall be identified in the Project Plan.



 
1.10
DRUG PRODUCT shall mean each pharmaceutical product set forth in a development &
regulatory Plan, if applicable, and a Project Plan to be Produced by ALTHEA in
bulk or finished dosage form for development and/or clinical use only.



 
1.11
FDA shall mean the United States Food and Drug Administration or any successor
entity thereto.



 
1.12
FD&C ACT shall mean the United States Federal Food, Drug and Cosmetic Act, as
may be amended from time to time.



 
1.13
IND shall mean an Investigational New Drug Application for Drug Product, as
defined in the United States Food and Drug Administration (FDA) rules and
regulations, 21 CFR.



 
1.14
LABELING shall mean all labels and other written, printed, or graphic matter
upon: (i) Drug Product or any container, carton, or wrapper utilized with Drug
Product or (ii) any written material accompanying Drug Product.




 
2

--------------------------------------------------------------------------------

 

 
1.15
MASTER BATCH RECORD (MBR) shall mean the formal set of instructions for
Production of Drug Product.  The MBR shall be developed and maintained in
ALTHEA’s standard format by ALTHEA, using CLIENT’s master formula and technical
support.



 
1.16
PRODUCTION or PRODUCE shall mean the formulation, filling, packaging,
inspection, labeling, and testing of Drug Product by ALTHEA.



 
1.17
PRODUCT SPECIFICATION SHEET shall mean a listing of the analytical testing and
corresponding Specifications, to be performed on the Bulk Drug Substance and
Drug Product in connection with the stability program.



 
1.18
PROJECT PLAN shall mean the document containing the parameters for Production of
Drug Product which shall be developed by ALTHEA and agreed to in writing by
CLIENT for each Drug Product under this Agreement.  Prior to commencing
Production of any Drug Product, ALTHEA shall deliver two (2) signed originals of
the Project Plan to CLIENT.  CLIENT shall sign both originals of the Project
Plan and return one (1) fully executed original to ALTHEA.  Each fully executed
Project Plan shall be incorporated herein by reference and made a part of this
Agreement.  ALTHEA shall have no obligation for Production of a Drug Product
until CLIENT has executed and returned the Project Plan for such Drug Product to
ALTHEA.



 
1.19
PURCHASE PRICE shall mean the amount to be paid by CLIENT as specified in each
Project Plan.



 
1.20
REGULATORY AUTHORITY shall mean those agencies or authorities responsible for
regulation of Drug Product in the United States and overseas.  ALTHEA shall have
no obligation to Produce Drug Product in compliance with the requirements of a
Regulatory Authority not specified in the applicable Project Plan.



 
1.21
RELEASED EXECUTED BATCH RECORD shall mean the completed batch record and
associated deviation reports, investigation reports, and Certificates of
Analysis created for each Batch of Drug Product.



 
1.22
SPECIFICATIONS shall mean those specifications set forth in Product
Specification Sheet and the Master Batch Record for Drug Product, and to the
extent that ALTHEA is required to test the Bulk Drug Substance, for the Bulk
Drug Substance.





Article 2, DEVELOPMENT AND PRODUCTION OF DRUG PRODUCT.


 
2.1
Initiation:  Upon execution of this Agreement and the corresponding Project Plan
for each Drug Product, ALTHEA shall commence Development of such Drug Product
pursuant to the timeline set forth in the Project Plan.  Upon execution of this
Agreement and the corresponding Project Plan for each Drug Product, ALTHEA shall
commence Production of such Drug Product pursuant to the Project Plan.  ALTHEA
shall diligently perform the work necessary to complete the Development and
Production of such Drug Product in accordance with the Project Plan.




 
3

--------------------------------------------------------------------------------

 

 
2.2
Documentation:  The Master Batch Record shall be reviewed and approved by ALTHEA
and by CLIENT prior to commencement of Production.  Any material change to an
approved Master Batch Record will be reviewed and approved by ALTHEA and by
CLIENT prior to said change being implemented.  Each Batch of Drug Product shall
be Produced by using a copy of the Master Batch Record.  Each copy of the Master
Batch Record for such Batch of Drug Product shall be assigned a unique batch
number.  Any deviation from the manufacturing process specified in the Master
Batch Record must be documented in the copy of the Master Batch Record for that
Batch.  ALTHEA shall provide CLIENT with required supporting Development and
Production documentation in a form reasonably suitable for CLIENT's submission
to the FDA.



 
2.3
Bulk Drug Substance and Components Supply:



 
2.3.1 CLIENT Responsibilities: CLIENT, at its sole cost and expense (including,
without limitation, shipping costs), shall supply to ALTHEA, in a timely manner,
(a) all Bulk Drug Substance required to satisfy the terms of this Agreement and
(b) all other CLIENT Supplied Components, all to be delivered to ALTHEA as set
forth in the applicable Project Plan for Production of such Drug
Product.  Except as may specifically be set forth in the Project Plan, on
receipt of the Bulk Drug Substance and CLIENT Supplied Components as set forth
above, ALTHEA’s sole obligation with respect to evaluation of the Bulk Drug
Substance and CLIENT Supplied Components shall be to review the accompanying
certificate of analysis to confirm that the Bulk Drug Substance and CLIENT
Supplied Components (if applicable) conform with the Specifications and
component specifications, respectively.



 
2.3.2  ALTHEA Responsibilities: ALTHEA, at its sole cost and expense (including,
without limitation, shipping costs), shall supply, in a timely manner, all
ALTHEA Supplied Components as set forth in the applicable Project Plan for
Production of such Drug Product.



 
2.4
Bulk Drug Substance and Component Delivery Delays:  ALTHEA shall have no
responsibility for delays in delivery of Drug Product caused by delays in
receipt of Bulk Drug Substance or CLIENT Supplied Components. Notwithstanding
anything in this Agreement to the contrary, in the event that ALTHEA receives
the Bulk Drug Substance for Production of Drug Product from CLIENT with less
time than requested in the applicable Project Plan prior to the scheduled date
of Production of such Drug Product, but within sufficient time to Produce such
Drug Product on such scheduled date as determined by ALTHEA in its sole
discretion, ALTHEA shall Produce such Drug Product as per the original
schedule.  Notwithstanding anything in this Agreement to the contrary, in the
event that ALTHEA receives the Bulk Drug Substance for Production of Drug
Product from CLIENT with less time than requested in the applicable Project Plan
prior to the scheduled date of Production of such Drug Product, and without
sufficient time to Produce such Drug Product on the scheduled date as determined
by ALTHEA in its sole discretion, ALTHEA shall reschedule Production of such
Drug Product and shall charge CLIENT the applicable Cancellation Fee, provided,
however, in the event CLIENT has provided notice to ALTHEA a minimum of forty
five (45) days prior to the date scheduled for Production that delivery of the
Bulk Drug Substance to Althea will be delayed, Althea shall reschedule the date
for Production based on the new date for delivery of the drug substance and no
fees will be owed by CLIENT.




 
4

--------------------------------------------------------------------------------

 

 
2.5
Importer of Record:  In the event any material or equipment to be supplied by
CLIENT, including without limitation CLIENT Supplied Components and Bulk Drug
Substance, is imported into the United States for delivery to ALTHEA ("Imported
Goods"), CLIENT shall be the “Importer of Record” of such Imported Goods.   As
the Importer of Record, CLIENT shall be responsible for all aspects of the
Imported Goods including, without limitation (a) customs and other regulatory
clearance of Imported Goods, (b) payment of all tariffs, duties, customs, fees,
expenses and charges payable in connection with the importation and delivery of
the Imported Goods, and (c) keeping all records, documents, correspondence and
tracking information required by applicable laws, rules and regulations arising
out of or in connection with the importation or delivery of the Imported Goods.



 
2.6
Material Safety Data Sheet:  CLIENT shall provide ALTHEA a Material Safety Data
Sheet for Bulk Drug Substance and for each Drug Product.  ALTHEA shall
immediately notify CLIENT of any unusual health or environmental occurrence
relating to Drug Product, including, but not limited to any claim or complaint
by any employee of ALTHEA or any of its Affiliates or third party that the
operations of ALTHEA pursuant to this Agreement have resulted in any adverse
health or safety effect on an employee or third party.  ALTHEA agrees to advise
CLIENT immediately of any safety or toxicity problems of which it becomes aware
regarding the Drug Product.



 
2.7
Vendor and Supplier Audit and Certification:  CLIENT shall certify and audit all
Drug Product- related vendors and suppliers, or approve ALTHEA’S selection of
vendors and suppliers by way of signing this agreement.



 
2.8
ALTHEA Progress Reports:   ALTHEA shall provide CLIENT with at least monthly
written Microsoft Project reports on the progress of the Development and
Production of a Drug Product, comparing actual accomplishments to the objectives
set forth in the applicable Project Plan..



 
2.9
Delivery Terms:  ALTHEA shall ship all Drug Product to CLIENT or to CLIENT's
designated consignee.  All shipments shall be shipped FOB ALTHEA, by a common
carrier designated by CLIENT, at CLIENT’s expense; provided, however, ALTHEA
shall be responsible for the loading of the Drug Product on departure and shall
bear risk of loss and all costs of such loading. CLIENT shall procure, at its
cost, insurance covering damage or loss of Drug Product during shipping.  All
shipping instructions of CLIENT shall be accompanied by the name and address of
the recipient and the shipping date.



 
2.10
Exporter of Record:  CLIENT shall be the exporter of record for any Product
shipped out of the United States, as CLIENT remains the owner of the
Product.  CLIENT warrants that all shipments of Product exported from the United
States will be made in compliance with all applicable United States export laws
and regulations and all applicable import laws and regulations into the country
of deportation.



CLIENT shall be responsible for obtaining and paying for any licenses or other
governmental authorization(s) necessary for the exportation from the United
States.  CLIENT shall select and pay the freight forwarder who shall solely be
CLIENT’s agent.  CLIENT and its freight forwarder shall be solely responsible
for preparing and filing the Shipper’s Export Declaration and any other
documentation required for the export.

 
5

--------------------------------------------------------------------------------

 

 
2.11
Foreign Corrupt Practices Act.  CLIENT acknowledges that it is not the agent of
ALTHEA and represents and warrants that it has not, and covenants that it will
not, pay anything of value to any government employee in connection with the
resale of the Product.



 
2.12
Deposits and Payment for Drug Product and Development: Promptly upon execution
of each Project Plan, CLIENT shall pay to ALTHEA forty percent (40%) of the
total fees of this agreement, and thereafter will be invoiced monthly based on
the specific services completed during the month.  The final invoice for the
Drug Product will be issued upon the delivery of released Drug Product to CLIENT
by ALTHEA CLIENT shall pay all invoices within thirty (30) days of the invoice
date therefore.  Any payment due under this Agreement not received within the
times noted above shall bear interest at the lesser of (a) the maximum rate
permitted by law, and (b) 1.5% per month on the outstanding balance compounded
monthly.



 
2.13
Default in Payment Obligations: In addition to all other remedies available to
ALTHEA in the event of a CLIENT default, if CLIENT fails to make payments as
required hereunder, ALTHEA may take appropriate measures to assure prompt and
full payment, including refusal to Produce any Drug Product until CLIENT’s
account is paid in full, modify the foregoing terms of payment, place the
account on a letter of credit basis, require full or partial payment in advance,
suspend deliveries of Drug Product until CLIENT provides assurance of
performance reasonably satisfactory to ALTHEA, and/or take other reasonable
means as ALTHEA may determine.



 
2.14
Returns: Drug Product returned by third parties is the responsibility of CLIENT.





Article 3, TERM AND TERMINATION.


 
3.1
Term:  This Agreement shall commence on the date first above written and will
continue until the Development and Production, as described in the Project Plan,
have been completed, unless sooner terminated pursuant to Section 3.2 herein
(the “Term”).



 
3.2
Termination:  This Agreement may be terminated at any time upon the occurrence
of any of the following events:



 
3.2.1
Termination for Breach:  Either party may terminate this Agreement upon the
breach of any provision of this Agreement by the other party if such breach is
not cured by the breaching party within thirty (30) calendar days (or such
additional time not to exceed ninety (90) days reasonably necessary to cure such
default provided the breaching party has commenced a cure within the thirty (30)
day period and is diligently pursuing completion of such cure) after receipt by
the breaching party of written notice of such default.  At the option of the
non-breaching party, such termination may be with respect to the entire
Agreement, or only with respect to the Drug Product that is subject to the
breach.



 
3.2.2
Termination for Financial Matters:  This Agreement may be terminated immediately
by either party by giving the other party written notice thereof in the event
such other party makes a general assignment for the benefit of its creditors, or
proceedings of a case are commenced in any court of competent jurisdiction by or
against such party seeking (a) such party’s reorganization, liquidation,
dissolution, arrangement or winding up, or the composition or readjustment of
its debts, (b) the appointment of a receiver or trustee for or over such party’s
property, or


 
6

--------------------------------------------------------------------------------

 

(c) similar relief in respect of such party under any law relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debt, and such proceedings shall continue undismissed, or an order with
respect to the foregoing shall be entered and continue unstated, for a period of
more than sixty (60) days.


 
3.2.3
Termination by Client:  This Agreement may be terminated by CLIENT at any time
by giving ALTHEA notice thereof and payment to ALTHEA of the Cancellation Fee
set forth in Section 3.3.



 
3.3
Payment on Termination:  In the event of the termination of this Agreement by
ALTHEA pursuant to Section 3.2.1, CLIENT shall reimburse ALTHEA for (a) all
Components ordered prior to termination and not cancelable at no cost to ALTHEA,
(b) all work-in-process commenced by ALTHEA, and (c) all finished Drug
Product.  In the event of cancellation by CLIENT of the Production of any Batch
set forth in a Project Plan or in the event of termination of this Agreement,
except for termination in the event of a default by ALTHEA pursuant to Section
3.2.1, CLIENT shall pay  the Cancellation Fees as hereinafter set forth:  (i)
CLIENT is subject to a 20% charge if the Batch is canceled less than nine (9)
weeks from the scheduled fill date, (ii) a 30% charge if the Batch is canceled
less than six (6) weeks from the scheduled fill date, and (iii) a 50% charge if
the Batch is canceled less than three (3) weeks from the scheduled fill
date.  In addition, CLIENT must compensate ALTHEA for any materials ordered or
testing completed.  For purposes of the foregoing, one (1) week is equivalent to
seven (7) days.  Following expiration or termination, ALTHEA shall ship such
materials to CLIENT at CLIENT's cost and per CLIENT's instructions.  CLIENT
shall make payment for all expenses described in Section 3.3 thirty (30) days
from the invoice date.  In the event of termination by CLIENT for a breach by
ALTHEA pursuant to Section 3.2.1, CLIENT shall not owe any Cancellation Fees.



 
3.4
Survival:  Termination, expiration, cancellation or abandonment of this
Agreement through any means or for any reason, except as set forth in Section
12.1, shall be without prejudice to the rights and remedies of either party with
respect to any antecedent breach of any of the provisions of this
Agreement.  The provisions of Sections 3, 6, 9, 10, 11, 12, 13, 14, and 15
hereof shall survive expiration or termination of this Agreement.





Article 4, CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE.


 
4.1
Certificates of Analysis:  At CLIENT’s cost and expense, ALTHEA shall test, or
cause to be tested by third parties, in accordance with the Specifications, each
Batch of Drug Product Produced pursuant to this Agreement before delivery to
CLIENT.  A certificate of analysis for each Batch delivered shall set forth the
items tested, Specifications, and test results.  ALTHEA shall also indicate on
the final page of the Executed Batch Record that all batch Production and
control records have been reviewed and approved by the appropriate quality
control unit.  ALTHEA shall send, or cause to be sent, such certificates to
CLIENT prior to the shipment of Drug Product (unless Drug Product is shipped
under quarantine).  CLIENT shall test, or cause to be tested, for final release,
each Batch of Drug Product as meeting the Specifications.  As required by the
FDA (see Section 5.2 below), CLIENT assumes full responsibility for final
release of each Batch of Drug Product.




 
7

--------------------------------------------------------------------------------

 

 
4.2
Manufacturing Compliance:  ALTHEA shall advise CLIENT immediately if an
authorized agent of any Regulatory Authority visits ALTHEA's manufacturing
facility and makes an inquiry or inspection regarding ALTHEA's Production of
Drug Product for CLIENT.  ALTHEA will also forward to CLIENT any documents of
findings of violations, including but not limited to FDA Form
483.  Manufacturing deviations and investigations which occur during Production
of Drug Product and which do not cause the Production to be non-compliant with
cGMP, shall not be deemed to cause such Drug Product to be non-conforming as set
forth in Section 5.1.



 
4.3
Reserve Samples:  CLIENT shall be responsible for obtaining and maintaining
sufficient quantities of Bulk Drug Substance and Drug Product reserve samples
pursuant to cGMP.



 
4.4
Annual Quality Review:  CLIENT shall be responsible for evaluating, at least
annually, the quality standards of Drug Product to determine the need for
changes in Specifications, manufacturing processes, and/or controlled
documents.  CLIENT shall supply ALTHEA a copy of the evaluation and
recommendations, if any.



 
4.5
Distribution Records:  ALTHEA shall maintain distribution records that contain
all of the appropriate information as specified in cGMP.



 
4.6
Customer Complaints:  CLIENT, as required by cGMP, shall maintain complaint
files.  All specific CLIENT Drug Product-related complaints received by ALTHEA
shall be forwarded to CLIENT.  CLIENT shall be responsible for the review of the
complaint to determine the need for an investigation or the need to report to
the FDA as required by cGMP.  CLIENT shall send to ALTHEA all Drug Product
performance or manufacturing-related complaints which require
investigation.  ALTHEA shall conduct an investigation for each Drug Product
performance or manufacturing-related complaint and shall report findings and
follow-up of each investigation to CLIENT.  CLIENT shall make these complaint
files available to ALTHEA in the event they are required during an FDA
inspection.



 
4.7
Audits: CLIENT, upon prior written notice and during normal business hours,
shall have the right to inspect, once annually for not more than two (2) days,
ALTHEA batch records and the portions of ALTHEA’s facility used for Production
of Drug Product.  If CLIENT chooses to audit ALTHEA more than one (1) time in a
calendar year or for more than two (2) days, CLIENT agrees to reimburse ALTHEA
for ALTHEA’s reasonable expenses incurred in hosting the audit.  All audited
data will be treated as Confidential Information of ALTHEA and CLIENT shall not
be permitted to remove or copy data without ALTHEA’s prior consent.



 
4.8
Regulatory Compliance:  Unless otherwise stated, ALTHEA is responsible for
compliance with all Federal, State and local laws and regulations
(“Regulations”) as they apply generally to Production, quality and
specifications of pharmaceutical products.  CLIENT shall be responsible for
compliance with all Regulations as they apply to all other aspects of the
Production, use, and sale of Drug Product, which responsibility shall include,
without limitation, all contact and communications with the FDA regarding the
foregoing.






 
8

--------------------------------------------------------------------------------

 

Article 5, ACCEPTANCE OF DRUG PRODUCT.


 
5.1
Non-Conforming Drug Product: Within fifteen (15) calendar days from the date of
Production of any Batch pursuant to the Project Plan, ALTHEA shall promptly
forward to CLIENT, or CLIENT’s designee, samples of such Batch. Within thirty
(30) calendar days after receipt by CLIENT of the samples or fifteen (15)
calendar days after receipt by CLIENT of the Released Executed Batch Record,
whichever is later, CLIENT shall determine whether Drug Product conforms to
ALTHEA’s Drug Product Specifications, Master Batch Record, ALTHEA’s current
SOPs, and the Project Plan (collectively the “Product Requirements”).



 
5.1.1
If (a) any Batch of Drug Product conforms to the Product Requirements, or (b)
CLIENT fails to notify ALTHEA within the applicable time period that any Batch
of Drug Product does not conform to the Product Requirements, then CLIENT shall
be deemed to have accepted the Drug Product and waived its right to revoke
acceptance.



 
5.1.2
If CLIENT believes any Batch of Drug Product does not conform to the Product
Requirements, it shall notify ALTHEA by telephone, including a detailed
explanation of the non-conformity, and shall confirm such notice in writing via
overnight delivery to ALTHEA.  Upon receipt of such notice, ALTHEA will
investigate such alleged non-conformity, and (i) if ALTHEA agrees such Drug
Product is non-conforming, deliver to CLIENT a corrective action plan within
thirty (30) calendar days after receipt of CLIENT’s written notice of
non-conformity, or such additional time as is reasonably required if such
investigation or plan requires data from sources other than CLIENT or ALTHEA, or
(ii) if ALTHEA disagrees with CLIENT’s determination that the Batch of Drug
Product is non-conforming,  ALTHEA shall so notify CLIENT by telephone within
the thirty (30) calendar day period and confirm such notice in writing by
overnight delivery.



 
5.1.3
If the parties dispute whether Batch of Drug Product is conforming or
non-conforming, samples of the Batch of Drug Product will be submitted to a
mutually acceptable laboratory or consultant for resolution, whose determination
of conformity or non-conformity, and the cause thereof if non-conforming, shall
be binding upon the parties.   CLIENT shall bear the costs of such laboratory or
consultant, except as set forth in Section 5.2.



 
5.2
Remedies for Non Conforming Product:  In the event ALTHEA agrees that the Batch
of Drug Product is non-conforming solely as a result of the negligence or any
other fault of ALTHEA or the laboratory determines that the shipment of Drug
Product is non-conforming solely as a result of the negligence or any other
fault of ALTHEA, then ALTHEA, at its option, shall either (i) at its expense,
and subject to CLIENT, at its expense, supplying the replacement Bulk Drug
Substance and upon payment for the non-conforming Drug Product by CLIENT,
replace such non-conforming Drug Product within sixty (60) calendar days from
receipt of replacement Bulk Drug Substance from CLIENT, or (ii) refund the
Purchase Price of the non-conforming Drug Product.



 
5.3
Non-conforming Bulk Drug Substance:  If Drug Product is rejected by CLIENT, and
such Drug Product’s failure to meet the Product Requirements is the result of
non-conforming Bulk Drug Substance, then such non-conformity shall be deemed not
to be non-conforming solely as a result of the negligence of ALTHEA.


 
9

--------------------------------------------------------------------------------

 

Article 6, DRUG PRODUCT RECALLS.


 
6.1
Drug Product Recalls:  In the event CLIENT shall be required to recall any Drug
Product because such Drug Product may violate local, state or federal laws or
regulations, the laws or regulations of any applicable foreign government or
agency or the Drug Product Specifications, or in the event that CLIENT elects to
institute a voluntary recall, CLIENT shall be responsible for coordinating such
recall.  CLIENT promptly shall notify ALTHEA if any Drug Product is the subject
of a recall and provide ALTHEA with a copy of all documents relating to such
recall.  ALTHEA shall cooperate with CLIENT in connection with any recall, at
CLIENT’s expense. CLIENT shall be responsible for all of the costs and expenses
of such recall.





Article 7, FORCE MAJEURE; FAILURE TO SUPPLY.


 
7.1
Force Majeure Events:  Failure of either party to perform under this Agreement
(except the obligation to make payments) shall not subject such party to any
liability to the other if such failure is caused by acts of God, acts of
terrorism, fire, explosion, flood, drought, war, riot, sabotage, embargo,
strikes or other labor trouble, compliance with any order or regulation of any
government entity, or by any cause beyond the reasonable control of the affected
party, whether or not foreseeable, provided that written notice of such event is
promptly given to the other party.



 
7.2
Failure to Supply:  If ALTHEA fails to supply all or any material part of Drug
Product ordered by CLIENT, CLIENT may require ALTHEA to supply the undelivered
Drug Product or a lesser quantity at a future date agreed upon by ALTHEA and
CLIENT.  The provisions of this Section 7.2 shall be without prejudice to
CLIENT's rights under Section 3.2 and remedies provided for thereunder.





Article 8, CHANGES IN PRODUCTION.


 
8.1
Changes to Master Batch Records and Product Specifications:  ALTHEA agrees to
inform CLIENT within fifteen (15) days of the result of any regulatory
development or changes to Drug Product-specific SOPs that materially affect the
Production of Drug Product.  ALTHEA shall notify CLIENT of and require written
approval from CLIENT for changes to Master Batch Records and Drug Product
Specifications prior to the Production of subsequent Batches of Drug Product.

 
8.2
Facility Changes



 
8.2.1
Product-Specific Changes:  If facility, equipment, process or system changes are
required of ALTHEA as a result of requirements set forth by the FDA or any other
Regulatory Authority, and such regulatory changes apply primarily to the
Production and supply of one or more Drug Products, then CLIENT and ALTHEA will
review such requirements and agree in writing to such regulatory changes, and
CLIENT shall bear 100% of the reasonable costs thereof.



 
8.2.2
General Changes:  If such regulatory changes apply generally to one or more Drug
Products as well as to other products Produced by ALTHEA for itself or for third
parties, then CLIENT shall pay a pro rata amount of the reasonable cost of such
regulatory changes based upon the proportion of time that such facility is
dedicated to the Production of Drug Products relative to the Production of such
other products.


 
10

--------------------------------------------------------------------------------

 

Article 9, CONFIDENTIALITY.


 
9.1
Confidentiality:  It is contemplated that in the course of the performance of
this Agreement each party may, from time to time, disclose Confidential
Information to the other.  Each party agrees to take all reasonable steps to
prevent disclosure of Confidential Information to third parties.  No provision
of this Agreement shall be construed so as to preclude disclosure of
Confidential Information as may be reasonably necessary to secure from any
governmental agency necessary approvals or licenses or to obtain patents with
respect to the Drug Product.



 
9.2
Prior Confidentiality Agreement:  This Agreement, by reference, incorporates the
Confidentiality Agreement signed by CLIENT and ALTHEA on February 12th, 2008,
and is made a part hereof as though fully set forth herein.



 
9.3
Third Party Disclosure:  ALTHEA shall be permitted to disclose Drug Product
information to third party developmental and analytical service providers in
connection with performance of its obligations hereunder provided such providers
shall be subject to confidentiality agreements.  Either party may disclose
Confidential Information of the disclosing party to those Affiliates, agents and
consultants who need to know such information to accomplish the purposes of this
Agreement (collectively, “Permitted Recipients”); provided such Permitted
Recipients are bound to maintain such Confidential Information in confidence.



 
9.4
Litigation and Governmental Disclosure:  Each party may disclose Confidential
Information hereunder to the extent such disclosure is reasonably necessary for
prosecuting or defending litigation, complying with applicable governmental
regulations or conducting pre-clinical or clinical trials, provided that if a
party is required by law or regulation to make any such disclosure of the other
party’s Confidential Information it will, except where impractical for necessary
disclosures, for example in the event of a medical emergency, give reasonable
advance notice to the other party of such disclosure requirement and will use
good faith efforts to assist such other party to secure a protective order or
confidential treatment of such Confidential Information required to be
disclosed.



 
9.5
Limitation of Disclosure:  The parties agree that, except as otherwise may be
required by applicable laws, regulations, rules or orders, including without
limitation the rules and regulations promulgated by the United States Securities
and Exchange Commission, and except as may be authorized in Section 9.4, no
information concerning this Agreement and the transactions contemplated herein
shall be made public by either party without the prior written consent of the
other.



 
9.6
Publicity and SEC Filings.  The parties agree that the public announcement of
the execution of this Agreement shall only be by one or more press releases
mutually agreed to by the parties.  The failure of a party to return a draft of
a press release with its proposed amendments or modifications to such press
release to the other party within five (5) days of such party’s receipt of such
press release shall be deemed as such party’s approval of such press release as
received by such party.  Each party agrees that it shall cooperate fully and in
a timely manner with the other with respect to all disclosures to the Securities
and Exchange Commission and any other governmental or regulatory agencies,
including requests for confidential treatment of Confidential Information of
either party included in any such disclosure.


 
11

--------------------------------------------------------------------------------

 

 
9.7
Duration of Confidentiality:  All obligations of confidentiality and non-use
imposed upon the parties under this Agreement shall expire ten (10) years after
the expiration or earlier termination of this Agreement; provided, however, that
Confidential Information which constitutes the trade secrets of a party shall be
kept confidential indefinitely, subject to the limitations set forth in Sections
9.4 through 9.5.





Article 10, INVENTIONS.


 
10.1
Existing Intellectual Property:  Except as the parties may otherwise expressly
agree in writing, each party shall continue to own its existing patents,
trademarks, copyrights, trade secrets and other intellectual property, without
conferring any interests therein on the other party. Without limiting the
generality of the preceding sentence, CLIENT shall retain all right, title and
interest arising under the United States Patent Act, the United States Trademark
Act, the United States Copyright Act and all other applicable laws, rules and
regulations in and to all Drug Products, Bulk Drug Substance, Labeling and
trademarks associated therewith (collectively, “CLIENT’s Intellectual
Property”).   Neither ALTHEA nor any third party shall acquire any right, title
or interest in CLIENT’s Intellectual Property by virtue of this Agreement or
otherwise, except to the extent expressly provided herein.



 
10.2
Individually Owned Inventions: Except as the parties may otherwise agree in
writing, all Inventions (as defined herein) which are conceived, reduced to
practice, or created by a party in the course of performing its obligations
under this Agreement shall be solely owned and subject to use and exploitation
by the inventing party without a duty to account to the other party, provided,
however, any Inventions or changes to CLIENT’s Drug Product formulation shall be
owned solely by CLIENT.  For purposes of this Agreement, “Invention” shall mean
information relating to any innovation, improvement, development, discovery,
computer program, device, trade secret, method, know-how, process, technique or
the like, whether or not written or otherwise fixed in any form or medium,
regardless of the media on which contained and whether or not patentable or
copyrightable.



 
10.3
Jointly Owned Inventions: All Inventions which are conceived, reduced to
practice, or created jointly by the parties and/or their respective agents
(i.e., employees or agents who would be or are properly named as co-inventors
under the laws of the United States on any patent application claiming such
inventions) in the course of the performance of this Agreement shall be owned
jointly by the parties. Each party shall have full rights to exploit such
Inventions for its own commercial purposes without any obligation to the other.
The parties shall share equally in the cost of mutually agreed patent filings
with respect to all such jointly owned Inventions. The decision to file for
patent coverage on jointly owned Inventions shall be mutually agreed upon, and
the Parties shall select a mutually acceptable patent counsel to file and
prosecute patent applications based on such joint Inventions.



 
10.4
Disclaimer:  Except as otherwise expressly provided herein, nothing contained in
this Agreement shall be construed or interpreted, either expressly or by
implication, estoppel or otherwise, as: (i) a grant, transfer or other
conveyance by either party to the other of any right, title, license or other
interest of any kind in any of its Inventions or other intellectual property,
(ii) creating an obligation on the part of either party to make any such grant,
transfer or other conveyance or (iii) requiring either party to participate with
the other party in any cooperative development program or project of any kind or
to continue with any such program or project.


 
12

--------------------------------------------------------------------------------

 

 
10.5
Rights in IP:  The party owning any IP shall have the world wide right to
control the drafting, filing, prosecution and maintenance of patents covering
the Inventions relating to such IP, including decisions about the countries in
which to file patent applications.  Patent costs associated with the patent
activities described in this Section shall be borne by the sole owner.  Each
party will cooperate with the other party in the filing and prosecution of
patent applications. Such cooperation will include, but not be limited to,
furnishing supporting data and affidavits for the prosecution of patent
applications and completing and signing forms needed for the prosecution,
assignment and maintenance of patent applications.



 
10.6
Confidentiality of IP:  IP shall be deemed to be the Confidential Information of
the party owning such IP.  The protection of each party’s Confidential
Information is described in Article 9.  Any disclosure of information by one
party to the other under the provisions of this Section 10 shall be treated as
the disclosing party’s Confidential Information under this Agreement.  It shall
be the responsibility of the party preparing a patent application to obtain the
written permission of the other party to use or disclose the other party’s
Confidential Information in the patent application before the application is
filed and for other disclosures made during the prosecution of the patent
application.





Article 11, REPRESENTATIONS AND WARRANTIES.


 
11.1
Mutual Representations:  Each party hereby represents and warrants to the other
party that (a) the person executing this Agreement is authorized to execute this
Agreement; (b) this Agreement is legal and valid and the obligations binding
upon such party are enforceable by their terms; and (c) the execution, delivery
and performance of this Agreement does not conflict with any agreement,
instrument or understanding, oral or written, to which such party may be bound,
nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.



 
11.2
ALTHEA Warranty:  ALTHEA represents and warrants that Drug Product shall be
Produced in accordance with cGMP and the Drug Product Specifications at the time
of release.  ALTHEA represents and warrants that it has obtained (or will obtain
prior to Producing Drug Product), and will remain in compliance with during the
term of this Agreement, all permits, licenses and other authorizations (the
“Permits”) which are required under federal, state and local laws, rules and
regulations applicable to the Production only of Drug Product as specified in
the Project Plan; provided, however, ALTHEA shall have no obligation to obtain
Permits relating to the sale, marketing, distribution or use of Bulk Drug
Substance or Drug Product or with respect to the Labeling of  Drug
Product.  ALTHEA makes no representation or warranty with respect to the sale,
marketing, distribution or use of the Bulk Drug Substance or as to printed
materials supplied by CLIENT or its consignee.  At the time of release, of the
Drug Product, ALTHEA represents and warrants that such Drug Product shall be
free from defects in design and workmanship.



 
11.3
Disclaimer of Warranties:  Except for those warranties set forth in Sections
11.1 and 11.2 of this Agreement, ALTHEA makes no warranties, written, oral,
express or implied, with respect to Drug Product or the Development and
Production of Drug Product.  ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY ARE DISCLAIMED BY
ALTHEA.  NO WARRANTIES OF ALTHEA MAY BE CHANGED BY ANY REPRESENTATIVES OF
ALTHEA.  CLIENT accepts Drug Product subject to the terms hereof.


 
13

--------------------------------------------------------------------------------

 

 
11.4
CLIENT Warranties:  CLIENT warrants that (a) it has the right to give ALTHEA any
information provided by CLIENT hereunder, and that ALTHEA has the right to use
such information for the Production of Drug Product, and (b) CLIENT has no
knowledge of any (i) patents or other intellectual rights that would be
infringed by ALTHEA’s Production of Drug Product under this Agreement, or (ii)
proprietary rights of third parties which would be violated by ALTHEA’s
performance hereunder.  CLIENT further warrants that the Bulk Drug Substance
provided to ALTHEA hereunder (1) conforms to the Bulk Drug Substance
Specifications and (2) is not adulterated or misbranded within the meaning of
the FD&C Act.





Article 12,  LIMITATION OF LIABILITY AND WAIVER OF SUBROGATION.


 
12.1
Limitation of Liability:  CLIENT’s sole and exclusive remedy for breach of this
Agreement is limited to those remedies set forth in Article 5 and at ALTHEA’s
decision, in ALTHEA’s sole discretion, to either replace the non-conforming Drug
Product or reimburse CLIENT for the Purchase Price for the non-conforming Drug
Product.  Under no circumstances shall ALTHEA be liable for loss of use or
profits or other collateral, special, consequential or other damages, losses, or
expenses, including but not limited to the cost of cover or the cost of a recall
in connection with, or by reason of the Production and delivery of Drug Product
under this Agreement whether such claims are founded in tort or contract.  The
foregoing constitutes the sole and exclusive remedy of CLIENT and the sole and
exclusive liability of ALTHEA.  All claims by CLIENT for breach or default under
this Agreement shall be brought within one (1) year after the cause of action
accrued or shall be deemed waived.



 
12.2
Waiver of Subrogation:  All ALTHEA Supplied Components and equipment used by
ALTHEA in the Production of Drug Product (collectively, “ALTHEA Property”) shall
at all times remain the property of ALTHEA and ALTHEA assumes risk of loss for
such property until delivery of Drug Product to a common carrier as specified
under Section 2.10.  ALTHEA hereby waives any and all rights of recovery against
CLIENT and its Affiliates, and against any of their respective directors,
officers, employees, agents or representatives, for any loss or damage to ALTHEA
Property to the extent the loss of damage is covered or could be covered by
insurance (whether or not such insurance is described in this Agreement). CLIENT
assumes all risk of loss for all CLIENT Supplied Components, all Bulk Drug
Substance supplied by CLIENT, and all Drug Product (collectively, “CLIENT
Property”).  CLIENT hereby waives any and all rights of recovery against ALTHEA
and its Affiliates, and against any of their respective directors, officers,
employees, agents or representatives, for any loss or damage to the CLIENT
Property to the extent the loss of damage is covered or could be covered by
insurance (whether or not such insurance is described in this Agreement).



 
12.3
Waiver of Claims:  In connection with providing Development services, ALTHEA
represents only that it will use reasonable care in providing such information
solely as it relates to development studies, formulation, primary packaging and
manufacturing process development.  ALTHEA makes no representation or warranty,
and CLIENT expressly waives all claims against ALTHEA and its Affiliates, and
any of their respective agents or employees, arising out of or in connection
with any claims relating to the stability, efficacy, safety, or toxicity of Drug
Product developed, formulated, packaged or manufactured in accordance with the
Development services provided by ALTHEA.


 
14

--------------------------------------------------------------------------------

 

 
Article 13, INDEMNIFICATION.



 
13.1
CLIENT Indemnification:  CLIENT shall indemnify, defend and hold harmless ALTHEA
and its Affiliates, and any of their respective directors, officers, employees,
subcontractors and agents (collectively the “Indemnified Parties”) from and
against any and all liabilities, obligations, penalties, claims, judgments,
demands, actions, disbursements of any kind and nature, suits, losses, damages,
costs and expenses (including, without limitation, reasonable attorney’s fees)
arising out of or in connection with property damage or personal injury
(including without limitation death) of third parties (collectively “Claims”)
including without limitation Claims allegedly resulting in whole or in part by
the negligent acts or omission of the Indemnified Parties or for acts or
omissions for which the Indemnified Parties otherwise would be strictly
liable,  in connection with (a) CLIENT’s storage, promotion, labeling,
marketing, distribution, use or sale of Bulk Drug Substance or Drug Product, (b)
CLIENT’s negligence or willful misconduct, (c) CLIENT’s breach of this
Agreement, or (d) any claim that the use, sale, Production, marketing or
distribution of Bulk Drug Substance or Drug Product by ALTHEA or CLIENT violates
the patent, trademark, copyright or other proprietary rights of any third party,
except to the extent any of the foregoing (a) or (d) is caused solely by the
negligence or willful misconduct of the Indemnified Parties or solely by the
breach by ALTHEA of its obligations under this Agreement.



 
13.2
ALTHEA Indemnification:  ALTHEA shall indemnify, defend and hold harmless CLIENT
and its Affiliates and any of their respective directors, officers, employees,
subcontractors and agents from and against any and all Claims resulting solely
from the Indemnified Parties’ negligence or willful misconduct or solely from
the ALTHEA’s breach of its obligations under this Agreement.



 
13.3
Indemnitee Obligations:  A party (the “Indemnitee”) which intends to claim
indemnification under this Article 13 shall promptly notify the other party (the
“Indemnitor”) in writing of any action, claim or other matter in respect of
which the Indemnitee or any of its Affiliates, or any of their respective
directors, officers, employees, subcontractors, or agents, intend to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure.  The Indemnitee shall permit, and shall cause its Affiliates, and their
respective directors, officers, employees, subcontractors and agents to permit,
the Indemnitor, at its discretion, to settle any such action, claim or other
matter, and the Indemnitee agrees to the complete control of such defense or
settlement by the Indemnitor.  Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the Indemnitee’s
rights hereunder, or impose any obligations on the Indemnitee in addition to
those set forth herein, in order for it to exercise such rights, without
Indemnitee’s prior written consent, which shall not be unreasonably withheld or
delayed.  No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitor, which shall not be unreasonably
withheld or delayed.  The Indemnitee, its Affiliates, and their respective
directors, officers, employees, subcontractors and agents shall fully cooperate
with the Indemnitor and its legal representatives in the investigation and
defense of any action, claim or other matter covered by the indemnification
obligations of this Article 13.  The Indemnitee shall have the right, but not
the obligation, to be represented in such defense by counsel of its own
selection and at its own expense.




 
15

--------------------------------------------------------------------------------

 

 
13.4
Injunction:  In the event that the Production or sale of a Drug Product is
enjoined due to alleged infringement by either party of the proprietary rights
of a third party, such action shall be deemed a breach of this Agreement by
CLIENT and subject to the terms of Article 3.





Article 14, INSURANCE.


 
14.1
CLIENT Insurance:  CLIENT shall procure and maintain, during the Term of this
Agreement and for a period one (1) year beyond the expiration date of Drug
Product, Commercial General Liability Insurance, including without limitation,
Product Liability and Contractual Liability coverage (the “CLIENT
Insurance”).  The CLIENT Insurance shall cover amounts not less than one million
dollars ($1,000,000) combined single limit and shall be with an insurance
carrier reasonably acceptable to ALTHEA.  ALTHEA shall be named as an additional
insured on the CLIENT Insurance and CLIENT promptly shall deliver a certificate
of CLIENT Insurance and endorsement of additional insured to ALTHEA evidencing
such coverage.  If CLIENT fails to furnish such certificates or endorsements, or
if at any time during the Term of this Agreement ALTHEA is notified of the
cancellation or lapse of the CLIENT Insurance, and CLIENT fails to rectify the
same within ten (10) calendar days after notice from ALTHEA, in addition to all
other remedies available to ALTHEA hereunder, ALTHEA, at its option, may obtain
the CLIENT Insurance and CLIENT promptly shall reimburse ALTHEA for the cost of
the same. Any deductible and/or self insurance retention shall be the sole
responsibility of CLIENT.



 
14.2
ALTHEA Insurance:  ALTHEA shall procure and maintain, during the Term of this
Agreement and for a period of one (1) year beyond the expiration date of Drug
Product, Commercial General Liability Insurance, including without limitation,
Product Liability and Contractual Liability coverage (the “ALTHEA
Insurance”).  The ALTHEA Insurance shall cover amounts not less than one million
dollars ($1,000,000) combined single limit.  CLIENT shall be named as an
additional insured on the ALTHEA Insurance.





Article 15, GENERAL PROVISIONS.


 
15.1
Notices:  All notices hereunder shall be delivered by facsimile (confirmed by
overnight delivery), or by overnight delivery with a reputable overnight
delivery service, to the following address of the respective parties:



 
If to CLIENT:
Bio-Path Holdings, Inc.

12 Greenway Plaza, Suite 1100
Houston, TX 77046
Attn:  Peter Nielsen
President and Chief Executive Officer


 
Telephone:
(832) 971-6616

 
Facsimile:
(713) 425-4999





If to ALTHEA:                      Althea Technologies, Inc.
11040 Roselle Street
San Diego, CA  92121
Attn:  Alan Moore
Executive Vice President and Chief Business Officer


 
Telephone:
(858) 882-0123

 
Facsimile:
(858) 882-0133





 
16

--------------------------------------------------------------------------------

 
 
For specific inquiries, the following ALTHEA responsible parties may be
contacted directly:



 
Project Manager
Chris Duffy
   
Quality Control Manager
Niels King
   
Quality Assurance Manager
Elaine Sapinoso
   
Materials Manager
Melissa Rosness
 



For specific inquiries, the following CLIENT responsible parties may be
contacted directly:


Quality Assurance/Regulatory Director: Dai-Shan Wong


Notices shall be effective on the day following the date of transmission if sent
by facsimile, and on the second business day following the date of delivery to
the overnight delivery service if sent by overnight delivery.  A party may
change its address listed above by notice to the other party given in accordance
with this section.


 
15.2
Entire Agreement; Amendment:  The parties hereto acknowledge that this Agreement
sets forth the entire agreement and understanding of the parties and supercedes
all prior written or oral agreements or understandings with respect to the
subject matter hereof.  No modification of any of the terms of this Agreement,
or any amendments thereto, shall be deemed to be valid unless in writing and
signed by an authorized agent or representative of both parties hereto.  No
course of dealing or usage of trade shall be used to modify the terms and
conditions herein.



 
15.3
Waiver:  None of the provisions of this Agreement shall be considered waived by
any party hereto unless such waiver is agreed to, in writing, by authorized
agents of both parties.  The failure of a party to insist upon strict
conformance to any of the terms and conditions hereof, or failure or delay to
exercise any rights provided herein or by law shall not be deemed a waiver of
any rights of any party hereto.



 
15.4
Obligations to Third Parties:  Each party warrants and represents that this
Agreement is not inconsistent with any contractual obligations, expressed or
implied, undertaken with any third party.



 
15.5
Assignment:  This Agreement shall be binding upon and inure to the benefit of
the successors or permitted assigns of each of the parties and may not be
assigned or transferred by either party without the prior written consent of the
other, which consent will not be unreasonably withheld or delayed, except that
no consent shall be required in the case of a transfer to a wholly-owned
subsidiary or transaction involving the merger, consolidation or sale of
substantially all of the assets of the party seeking such assignment or transfer
and such transaction relates to the business covered by this Agreement and the
resulting entity assumes all the obligations under this Agreement.  ALTHEA may,
without such consent, assign this Agreement to an Affiliate of ALTHEA, provided
that the assignee assumes all obligations of ALTHEA under this Agreement.  No
assignment shall relieve any party of responsibility for the performance of its
obligations hereunder.


 
17

--------------------------------------------------------------------------------

 

 
15.6
Successors and Assigns:  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto, their successors and permitted assigns.



 
15.7
Taxes:  CLIENT shall pay all national, state, municipal or other sales, use
excise, import, property, value added, or other similar taxes, assessments or
tariffs assessed upon or levied against the sale of Drug Product to CLIENT
pursuant to this Agreement or the sale or distribution of Drug Product by CLIENT
(or at CLIENT’s sole expense, defend against the imposition of such taxes and
expenses).  ALTHEA shall notify CLIENT of any such taxes that any governmental
authority is seeking to collect from ALTHEA, and CLIENT may assume the defense
thereof in ALTHEA’s name, if necessary, and ALTHEA agrees to fully cooperate in
such defense to the extent of the capacity of ALTHEA, at CLIENT’s
expense.  ALTHEA shall pay all national, state, municipal or other taxes on the
income resulting from the sale by ALTHEA of the Drug Product to CLIENT under
this Agreement, including but not limited to, gross income, adjusted gross
income, supplemental net income, gross receipts, excess profit taxes, or other
similar taxes.



 
15.8
Independent Contractor:  ALTHEA shall act as an independent contractor for
CLIENT in providing the services required hereunder and shall not be considered
an agent of, or joint venturer with, CLIENT.  Unless otherwise provided herein
to the contrary, ALTHEA shall furnish all expertise, labor, supervision,
machining and equipment necessary for performance hereunder and shall obtain and
maintain all building and other permits and licenses required by public
authorities.



 
15.9
Governing Law:  This Agreement is being delivered and executed in the State of
California. In any action brought regarding the validity, construction and
enforcement of this Agreement, it shall be governed in all respects by the laws
of the State of California, without regard to the principals of conflicts of
laws.  The courts of the State of California shall have personal jurisdiction
over the parties hereto in all matters arising hereunder, and venue for such
suit will be in a state or federal court for the City of San Francisco,
California.

 
 

 
15.10
Attorney’s Fees:  The successful party in any litigation or other dispute
resolution proceeding to enforce the terms and conditions of this Agreement
shall be entitled to recover from the other party reasonable attorney’s fees and
related costs involved in connection with such litigation or dispute resolution
proceeding.

 



 
15.11
Severability:  In the event that any term or provision of this Agreement shall
violate any applicable statute, ordinance, or rule of law in any jurisdiction in
which it is used, or otherwise be unenforceable, such provision shall be
ineffective to the extent of such violation without invalidating any other
provision hereof.




 
15.11
Headings, Interpretation:  The headings used in this Agreement are for
convenience only and are not part of this Agreement.





 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each caused this Drug Product
Development and Clinical Supply Agreement to be executed by their
duly-authorized representatives as of the Effective Date above written.


BIO-PATH HOLDINGS, INC.
 
By:           /s/ Peter H. Nielsen
 
Name:                      Peter H. Nielsen
 
Title:                      CEO and President
ALTHEA TECHNOLOGIES, INC.
 
By:           /s/ W. Alan Moore
 
Name:                      W. Alan Moore
 
Title:                      Executive Vice President and CBO









 

 
19

--------------------------------------------------------------------------------

 
